DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 03/19/2021. Claims 1-18 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority for Application No. GB2004079.6, filed on 03/20/2020.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/19/2021 and 09/13/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, “the dynamics” appears to lack antecedent basis.
Claim 1, line 3, “the tilt of the target” appears to lack antecedent basis.
Claim 1, line 4 “the output of the sensor” appears to lack antecedent basis.
Claim 2 and 10, lines 7 “the magnitude of the simulation” appears to lack antecedent basis.
Claim 3, line 10, “the overturning moment” appears to lack antecedent basis.
Claim 3, line 11, “the platform around a corner” appears to lack antecedent basis.
	Claim 10, line 4, “the target vehicle dynamics” appears to lack antecedent basis.
Claim 13, line 3, “the dynamics of the target vehicle” appears to lack antecedent basis.
Claim 14, line 3, “the dynamics of the target vehicle” appears to lack antecedent basis.
Claim 16, line 3, “the dynamics of the target vehicle” appears to lack antecedent basis.

In addition, Claims 1, 10 and 14, recite the acronyms “ADAS testing platform” and “Modeling a VRU”, these acronyms must be defined within the claims to avoid confusion. Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 5-7, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ian Bruce, US 20140019006 A1, in view of Wijk et al., US 20180208259 A1, hereinafter referred to as Bruce and Wijk, respectively.
Regarding claim 1, Bruce discloses a target vehicle for mounting onto an ADAS testing platform, the target vehicle comprising: 
a sensor arranged to measure a parameter relating to the dynamics of the target vehicle (Steering control unit, which is responsible for managing steering and vehicle stability functions. The vehicle also includes a plurality of sensors that provide information to the ESC. These sensors include a transverse acceleration sensor. Sensed conditions and steering intent are converted into calibrated signals that are indicative of the operation, i.e. dynamics, of the vehicle, i.e. target vehicle, and are communicated to the ESC – See at least ¶26).

Bruce fails to explicitly disclose an actuation assembly arranged to adjust the tilt of the target vehicle in dependence on the output of the sensor.
However, Wijk teaches an actuation assembly arranged to adjust the tilt of the target vehicle in dependence on the output of the sensor (Preferably the tilt actuator is connected to one or more measurement devices that are configured to detect and register vehicle and/or surroundings information. The information that is collected by the measurements is converted by electronic controller in signals to control one or more tilt actuators. In this way front frame is tilted by tilt actuators in a certain position and direction relative to the tilt frame, is kept straight or retrieved in an upward position – See at least ¶20).
Bruce discloses a steering control system for a tilt-steering three-wheeled vehicle. Wijk teaches adjusting a tilt of a target vehicle in dependence on the output of the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bruce and include the feature of an actuation assembly arranged to adjust the tilt of the target vehicle in dependence on the output of the sensor, as taught by Wijk, to improve driving experience and comfort for a driver of a vehicle.

Regarding claim 2, Bruce fails to explicitly disclose a control unit configured to control the actuation assembly to adopt a simulation tilt angle, the magnitude of the simulation tilt angle being dependent on the output of the sensor.
However, Wijk teaches a control unit configured to control the actuation assembly to adopt a simulation tilt angle, the magnitude of the simulation tilt angle being dependent on the output of the sensor (A natural lateral acceleration may be simulated by using the input measures, i.e. magnitude of the simulation tilt angle of one or more sensors. One of the sensors can be a sensor which measures lateral acceleration of the driver’s body. The tilting control may be in function of the vehicle lateral acceleration sensor – See at least ¶30).
Bruce discloses a steering control system for a tilt-steering three-wheeled vehicle. Wijk teaches adjusting a tilt of a target vehicle in dependence on the output of the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bruce and include the feature of a control unit configured to control the actuation assembly to adopt a simulation tilt angle, the magnitude of the simulation tilt angle being dependent on the output of the sensor, as taught by Wijk, to improve driving experience and comfort for a driver of a vehicle.

Regarding claim 3, Bruce fails to explicitly disclose wherein the simulation tilt angle is the tilt angle necessary to counteract the overturning moment exerted on the target vehicle during movement of the platform around a corner.
However, Wijk teaches wherein the simulation tilt angle is the tilt angle necessary to counteract the overturning moment exerted on the target vehicle during movement of the platform around a corner (Such tiltable mounting improves driving experience and comfort, because the cabin can be rotated over a rotation axis, so that the seat can be aimed at a momentary acceleration component, mainly in corners – See at least ¶2. The control of the tilting, i.e.  simulation tilt angle, may insure a limited rear tire contact patch load variation while cornering in order to guarantee a good stability of the vehicle – See at least ¶30).
Bruce discloses a steering control system for a tilt-steering three-wheeled vehicle. Wijk teaches adjusting a tilt of a target vehicle in dependence on the output of the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bruce and include the feature of wherein the simulation tilt angle is the tilt angle necessary to counteract the overturning moment exerted on the target vehicle during movement of the platform around a corner, as taught by Wijk, to improve driving experience and comfort for a driver of a vehicle.

Regarding claim 5, Bruce fails to explicitly disclose wherein the sensor is an accelerometer configured to measure lateral acceleration of the target vehicle.
However, Wijk teaches wherein the sensor is an accelerometer configured to measure lateral acceleration of the target vehicle (The tilting control may be in function of the vehicle lateral acceleration sensor – See at least ¶30).
Bruce discloses a steering control system for a tilt-steering three-wheeled vehicle. Wijk teaches adjusting a tilt of a target vehicle in dependence on the output of the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bruce and include the feature of wherein the sensor is an accelerometer configured to measure lateral acceleration of the target vehicle, as taught by Wijk, to improve driving experience and comfort for a driver of a vehicle.

Regarding claim 6, Bruce fails to explicitly disclose wherein the control unit is configured to maintain the simulation tilt angle at which the lateral acceleration measured by the accelerometer is minimized.
However, Wijk teaches wherein the control unit is configured to maintain the simulation tilt angle at which the lateral acceleration measured by the accelerometer is minimized (A natural lateral acceleration may be simulated by using the input measures, i.e. magnitude of the simulation tilt angle of one or more sensors. One of the sensors can be a sensor which measures lateral acceleration of the driver’s body. The tilting control may be in function of the vehicle lateral acceleration sensor – See at least ¶30).
Bruce discloses a steering control system for a tilt-steering three-wheeled vehicle. Wijk teaches adjusting a tilt of a target vehicle in dependence on the output of the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bruce and include the feature of wherein the control unit is configured to maintain the simulation tilt angle at which the lateral acceleration measured by the accelerometer is minimized, as taught by Wijk, to improve driving experience and comfort for a driver of a vehicle.

Regarding claim 7, Bruce discloses wherein the actuation assembly comprises: a rotary actuator, and wherein rotation of the rotary actuator affects the tilt of the target vehicle (Rotation rate sensor measures the vehicles rotation (i.e., yaw) around a vertical axis. A steering angle sensor attached to the steering wheel measures the driver's steering intention. A control unit receives signals from and sends signals to the speed sensors, the rotation rate sensor – See at least ¶56).

Regarding claim 10, Bruce discloses a two-wheeled target vehicle for mounting onto an ADAS testing platform, the target vehicle being arranged to simulate the tilting of a two-wheeled vehicle during cornering, wherein the target vehicle comprises: 
a sensor arranged to measure a parameter of the target vehicle dynamics as it is moved by the testing platform (Steering control unit, which is responsible for managing steering and vehicle stability functions. The vehicle also includes a plurality of sensors that provide information to the ESC. These sensors include a transverse acceleration sensor. Sensed conditions and steering intent are converted into calibrated signals that are indicative of the operation, i.e. dynamics, of the vehicle, i.e. target vehicle, and are communicated to the ESC – See at least ¶26).

Bruce fails to explicitly disclose an actuation assembly arranged to adjust the tilt of the target vehicle and a control unit configured to control the actuation assembly to adopt a simulation tilt angle, the magnitude of the simulation tilt angle being dependent on the output of the sensor, wherein the sensor, control unit, and actuator assembly are self-contained within the target vehicle and are independent of the platform to which the target vehicle is mounted.
However, Wijk teaches:
an actuation assembly arranged to adjust the tilt of the target vehicle (Preferably the tilt actuator is connected to one or more measurement devices that are configured to detect and register vehicle and/or surroundings information. The information that is collected by the measurements is converted by electronic controller in signals to control one or more tilt actuators. In this way front frame is tilted by tilt actuators in a certain position and direction relative to the tilt frame, is kept straight or retrieved in an upward position – See at least ¶20) and 
a control unit configured to control the actuation assembly to adopt a simulation tilt angle, the magnitude of the simulation tilt angle being dependent on the output of the sensor (A natural lateral acceleration may be simulated by using the input measures, i.e. magnitude of the simulation tilt angle of one or more sensors. One of the sensors can be a sensor which measures lateral acceleration of the driver’s body. The tilting control may be in function of the vehicle lateral acceleration sensor – See at least ¶30), 
wherein the sensor, control unit, and actuator assembly are self-contained within the target vehicle and are independent of the platform to which the target vehicle is mounted (Tilt actuator is connected to one or more measurement devices that are configured to detect and register vehicle and/or surroundings information, for example a vehicle speed sensor, that matches a stiffness characteristic of the tilt actuator to the vehicle speed – See at least ¶20. Examiner notes FIG. 2 shows these features claimed are all self-contained within the vehicle).
Bruce discloses a steering control system for a tilt-steering three-wheeled vehicle. Wijk teaches adjusting a tilt of a target vehicle in dependence on the output of the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bruce and include the feature of an actuation assembly arranged to adjust the tilt of the target vehicle and a control unit configured to control the actuation assembly to adopt a simulation tilt angle, the magnitude of the simulation tilt angle being dependent on the output of the sensor, wherein the sensor, control unit, and actuator assembly are self-contained within the target vehicle and are independent of the platform to which the target vehicle is mounted, as taught by Wijk, to improve driving experience and comfort for a driver of a vehicle.

Regarding claim 13, Bruce discloses an assembly for tilting a target vehicle, the assembly comprising: Atty. Dkt. No. 4657.0030001- 15 – 
a sensor for attaching to a target vehicle to measure a parameter relating to the dynamics of the target vehicle (Steering control unit, which is responsible for managing steering and vehicle stability functions. The vehicle also includes a plurality of sensors that provide information to the ESC. These sensors include a transverse acceleration sensor. Sensed conditions and steering intent are converted into calibrated signals that are indicative of the operation, i.e. dynamics, of the vehicle, i.e. target vehicle, and are communicated to the ESC – See at least ¶26).

Bruce fails to explicitly disclose an actuation assembly arranged to adjust the tilt of the target vehicle in dependence on the output of the sensor; and a control unit configured to control the actuation assembly to adopt a simulation tilt angle, the magnitude of the simulation tilt angle being dependent on the output of the sensor.
However, Wijk teaches:
an actuation assembly arranged to adjust the tilt of the target vehicle in dependence on the output of the sensor (Preferably the tilt actuator is connected to one or more measurement devices that are configured to detect and register vehicle and/or surroundings information. The information that is collected by the measurements is converted by electronic controller in signals to control one or more tilt actuators. In this way front frame is tilted by tilt actuators in a certain position and direction relative to the tilt frame, is kept straight or retrieved in an upward position – See at least ¶20); and 
a control unit configured to control the actuation assembly to adopt a simulation tilt angle, the magnitude of the simulation tilt angle being dependent on the output of the sensor (A natural lateral acceleration may be simulated by using the input measures, i.e. magnitude of the simulation tilt angle of one or more sensors. One of the sensors can be a sensor which measures lateral acceleration of the driver’s body. The tilting control may be in function of the vehicle lateral acceleration sensor – See at least ¶30).
Bruce discloses a steering control system for a tilt-steering three-wheeled vehicle. Wijk teaches adjusting a tilt of a target vehicle in dependence on the output of the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bruce and include the feature of an actuation assembly arranged to adjust the tilt of the target vehicle in dependence on the output of the sensor; and a control unit configured to control the actuation assembly to adopt a simulation tilt angle, the magnitude of the simulation tilt angle being dependent on the output of the sensor, as taught by Wijk, to improve driving experience and comfort for a driver of a vehicle.

Regarding claim 16, Bruce discloses a target assembly comprising a testing platform and a target vehicle mounted thereon, the target assembly comprising: 
a sensor arranged to measure a parameter relating to the dynamics of the target assembly (Steering control unit, which is responsible for managing steering and vehicle stability functions. The vehicle also includes a plurality of sensors that provide information to the ESC. These sensors include a transverse acceleration sensor. Sensed conditions and steering intent are converted into calibrated signals that are indicative of the operation, i.e. dynamics, of the vehicle, i.e. target vehicle, and are communicated to the ESC – See at least ¶26).
 
Bruce fails to explicitly disclose an actuation assembly arranged to adjust the tilt of the target vehicle in dependence on the output of the sensor.
However, Wijk teaches:
an actuation assembly arranged to adjust the tilt of the target vehicle in dependence on the output of the sensor (Preferably the tilt actuator is connected to one or more measurement devices that are configured to detect and register vehicle and/or surroundings information. The information that is collected by the measurements is converted by electronic controller in signals to control one or more tilt actuators. In this way front frame is tilted by tilt actuators in a certain position and direction relative to the tilt frame, is kept straight or retrieved in an upward position – See at least ¶20).
Bruce discloses a steering control system for a tilt-steering three-wheeled vehicle. Wijk teaches adjusting a tilt of a target vehicle in dependence on the output of the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bruce and include the feature of an actuation assembly arranged to adjust the tilt of the target vehicle in dependence on the output of the sensor., as taught by Wijk, to improve driving experience and comfort for a driver of a vehicle.

Claims 4, 11, 12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ian Bruce, US 20140019006 A1, in view of Wijk et al., US 20180208259 A1, as applied to claims 1, 10 and 16 above, and further in view of Robbins, US 20050187641 A1, hereinafter referred to as Bruce, Wijk, and Robbins, respectively.
Regarding claim 4, the combination of Bruce and Wijk fails to explicitly disclose a base for mounting in a fixed position relative to the testing platform, and a tiltable body for tilting relative to the base, wherein the sensor is located on the tiltable body such that the sensor moves during tilting of the target vehicle.
However, Robbins teaches a base for mounting in a fixed position relative to the testing platform, and a tiltable body for tilting relative to the base, wherein the sensor is located on the tiltable body such that the sensor moves during tilting of the target vehicle (Physical simulation of the two-wheeled vehicle, again taking the form of a bicycle, is mounted on a mobile platform that incorporates a means for traveling over a support surface – See at least ¶57. means for enabling the two-wheeled vehicle to be tilted comprises a forward support rod that has a first end fixed to the steering fork and a second end pivotally retained relative to the mobile platform – See at least ¶76. The system can incorporate sensors, such as inertial sensors, for detecting the linear and angular accelerations of the upper platform and, derivatively, the two-wheeled vehicle. The inertial sensors could be coupled to the mobile platform and/or directly to the two-wheeled vehicle – See at least ¶79).
Bruce discloses a steering control system for a tilt-steering three-wheeled vehicle. Wijk teaches adjusting a tilt of a target vehicle in dependence on the output of the sensor. Robbins teaches a two-wheeled vehicle motion simulation arrangement comprising a platform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bruce and Wijk and include the feature of a base for mounting in a fixed position relative to the testing platform, and a tiltable body for tilting relative to the base, wherein the sensor is located on the tiltable body such that the sensor moves during tilting of the target vehicle, as taught by Robbins, to improve driving experience and comfort for a driver of a vehicle.

Regarding claim 11, the combination of Bruce and Wijk fails to explicitly a testing platform onto which the target vehicle of claim 1 is mounted.
However, Robbins teaches a testing platform onto which the target vehicle of claim 1 is mounted (Physical simulation of the two-wheeled vehicle, again taking the form of a bicycle, is mounted on a mobile platform that incorporates a means for traveling over a support surface – See at least ¶57).
Bruce discloses a steering control system for a tilt-steering three-wheeled vehicle. Wijk teaches adjusting a tilt of a target vehicle in dependence on the output of the sensor. Robbins teaches a two-wheeled vehicle motion simulation arrangement comprising a platform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bruce and Wijk and include the feature of a testing platform onto which the target vehicle of claim 1 is mounted, as taught by Robbins, to improve driving experience and comfort for a driver of a vehicle.

Regarding claim 12, the combination of Bruce and Wijk fails to explicitly a testing platform onto which the target vehicle of claim 10 is mounted.
However, Robbins teaches a testing platform onto which the target vehicle of claim 10 is mounted (Physical simulation of the two-wheeled vehicle, again taking the form of a bicycle, is mounted on a mobile platform that incorporates a means for traveling over a support surface – See at least ¶57).
Bruce discloses a steering control system for a tilt-steering three-wheeled vehicle. Wijk teaches adjusting a tilt of a target vehicle in dependence on the output of the sensor. Robbins teaches a two-wheeled vehicle motion simulation arrangement comprising a platform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bruce and Wijk and include the feature of a testing platform onto which the target vehicle of claim 10 is mounted, as taught by Robbins, to improve driving experience and comfort for a driver of a vehicle.

Regarding claim 14, Bruce discloses measuring a parameter relating to the dynamics of the target vehicle (Steering control unit, which is responsible for managing steering and vehicle stability functions. The vehicle also includes a plurality of sensors that provide information to the ESC. These sensors include a transverse acceleration sensor. Sensed conditions and steering intent are converted into calibrated signals that are indicative of the operation, i.e. dynamics, of the vehicle, i.e. target vehicle, and are communicated to the ESC – See at least ¶26).

Bruce fails to explicitly disclose adjusting the tilt of the target vehicle in dependence on the output of the sensor, wherein the steps of measuring and adjusting are conducted remotely from the testing platform.
However, Wijk teaches adjusting the tilt of the target vehicle in dependence on the output of the sensor (Preferably the tilt actuator is connected to one or more measurement devices that are configured to detect and register vehicle and/or surroundings information. The information that is collected by the measurements is converted by electronic controller in signals to control one or more tilt actuators. In this way front frame is tilted by tilt actuators in a certain position and direction relative to the tilt frame, is kept straight or retrieved in an upward position – See at least ¶20).
Bruce discloses a steering control system for a tilt-steering three-wheeled vehicle. Wijk teaches adjusting a tilt of a target vehicle in dependence on the output of the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bruce and include the feature of an actuation assembly arranged to adjust the tilt of the target vehicle in dependence on the output of the sensor., as taught by Wijk, to improve driving experience and comfort for a driver of a vehicle.
The combination of Bruce and Wijk fails to explicitly disclose adjusting the tilt of the target vehicle in dependence on the output of the sensor, wherein the steps of measuring and adjusting are conducted remotely from the testing platform.
However, Robbins teaches wherein the steps of measuring and adjusting are conducted remotely from the testing platform (Physical simulation of the two-wheeled vehicle, again taking the form of a bicycle, is mounted on a mobile platform that incorporates a means for traveling over a support surface – See at least ¶57. means for enabling the two-wheeled vehicle to be tilted comprises a forward support rod that has a first end fixed to the steering fork and a second end pivotally retained relative to the mobile platform – See at least ¶76).
Bruce discloses a steering control system for a tilt-steering three-wheeled vehicle. Wijk teaches adjusting a tilt of a target vehicle in dependence on the output of the sensor. Robbins teaches a two-wheeled vehicle motion simulation arrangement comprising a platform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bruce and Wijk and include the feature of a testing platform onto which the target vehicle of claim 10 is mounted, as taught by Robbins, to improve driving experience and comfort for a driver of a vehicle.

Regarding claim 15, the combination of Bruce and Wijk fails to explicitly disclose wherein the steps of measuring and adjusting all take place in the target vehicle.
However, Robbins teaches wherein the steps of measuring and adjusting all take place in the target vehicle (Physical simulation of the two-wheeled vehicle, again taking the form of a bicycle, is mounted on a mobile platform that incorporates a means for traveling over a support surface – See at least ¶57. means for enabling the two-wheeled vehicle to be tilted comprises a forward support rod that has a first end fixed to the steering fork and a second end pivotally retained relative to the mobile platform – See at least ¶76).
Bruce discloses a steering control system for a tilt-steering three-wheeled vehicle. Wijk teaches adjusting a tilt of a target vehicle in dependence on the output of the sensor. Robbins teaches a two-wheeled vehicle motion simulation arrangement comprising a platform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bruce and Wijk and include the feature of a testing platform onto which the target vehicle of claim 10 is mounted, as taught by Robbins, to improve driving experience and comfort for a driver of a vehicle.

Regarding claim 17, the combination of Bruce and Wijk fails to explicitly disclose wherein the sensor is in the testing platform and the target assembly comprises a communication module for communicating signals between the platform and the target vehicle.
However, Robbins teaches wherein the sensor is in the testing platform and the target assembly comprises a communication module for communicating signals between the platform and the target vehicle (A steering controller can control the orientation of the steering arrangement and the front wheel in response to a control signal provided by the remote steering arrangement – See at least ¶55. Physical simulation of the two-wheeled vehicle, again taking the form of a bicycle, is mounted on a mobile platform that incorporates a means for traveling over a support surface – See at least ¶57).
Bruce discloses a steering control system for a tilt-steering three-wheeled vehicle. Wijk teaches adjusting a tilt of a target vehicle in dependence on the output of the sensor. Robbins teaches a two-wheeled vehicle motion simulation arrangement comprising a platform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bruce and Wijk and include the feature of wherein the sensor is in the testing platform and the target assembly comprises a communication module for communicating signals between the platform and the target vehicle, as taught by Robbins, to improve driving experience and comfort for a driver of a vehicle.

Regarding claim 18, the combination of Bruce and Wijk fails to explicitly disclose wherein the output of the sensor is also used for control of the platform.
However, Robbins teaches wherein the output of the sensor is also used for control of the platform (Physical simulation of the two-wheeled vehicle, again taking the form of a bicycle, is mounted on a mobile platform that incorporates a means for traveling over a support surface – See at least ¶57. means for enabling the two-wheeled vehicle to be tilted comprises a forward support rod that has a first end fixed to the steering fork and a second end pivotally retained relative to the mobile platform – See at least ¶76. The system can incorporate sensors, such as inertial sensors, for detecting the linear and angular accelerations of the upper platform and, derivatively, the two-wheeled vehicle. The inertial sensors could be coupled to the mobile platform and/or directly to the two-wheeled vehicle – See at least ¶79).
Bruce discloses a steering control system for a tilt-steering three-wheeled vehicle. Wijk teaches adjusting a tilt of a target vehicle in dependence on the output of the sensor. Robbins teaches a two-wheeled vehicle motion simulation arrangement comprising a platform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bruce and Wijk and include the feature of wherein the output of the sensor is also used for control of the platform, as taught by Robbins, to improve driving experience and comfort for a driver of a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662